ACCEPTED
                                                                               04-15-00346-CV
                                                                   FOURTH COURT OF APPEALS
                                                                        SAN ANTONIO, TEXAS
                                                                         8/27/2015 10:49:32 AM
                                                                                KEITH HOTTLE
                                                                                        CLERK




                 04-15-0346-CV                               FILED IN
   _______________________________________________
                                        4th COURT OF APPEALS
                                                   SAN ANTONIO, TEXAS
                 IN   THE COURT OF APPEALS FOR THE8/27/2015 10:49:32 AM
                                                     KEITH E. HOTTLE
                       FOURTH DISTRICT OF TEXAS            Clerk
              SITTING AT SAN ANTONIO, TEXAS
   _______________________________________________

                       PETER HENRY NAUMBURG,
                                         Appellant,
                                 v.

                      NEIDA COURTNEY NAUMBURG,

                                      Appellee.
          _____________________________________

              APPELLANT’S MOTION TO DISMISS
           ____________________________________

TO THE HONORABLE COURT OF APPEALS:

     The parties have resolved their issues and Appellant asks that the
Court dismiss this appeal.
                                        Respectfully submitted,

                                         /S/   Jeff Small
                                        Jeff Small
                                        LAW OFFICE OF JEFF SMALL
                                        State Bar No. 00793027
                                        Attorney for Appellant
                                        12451 Starcrest Dr., Suite 100
                                        San Antonio, Texas 78216
                                        210.496.0611/F - 210.579.1399
                                        jdslaw@satx.rr.com

                                    1
                     CERTIFICATE OF SERVICE

      I certify that a true copy of the above was served on the interested
parties listed below in accordance with the Texas Rules of Civil Procedure
on August 27, 2015.

William McNaught
State Bar No. 13819200
MCNAUGHT LAW FIRM
Attorney for Appellee
28580 IH 10 West, Suite 4
Fair Oaks Ranch, TX 78015
210.202.0088
mcnaughtlaw@yahoo.com



                                         /S/   Jeff Small
                                        Jeff Small




                                    2